DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 8/19/2022 has been considered by the Examiner. Currently, claims 1-28 are pending, claims 1 and 12 have been amended. A complete action on the merits of claims 1-28 follows below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 5, and 7 recite “said heating element.” There is insufficient antecedent basis. It is unclear if the heating element is one or in addition to the “one -piece or unitary heating element.” The Examiner interprets the limitation to be –said one-piece or unitary heating element--.
Claims 2-11 are rejected due to their dependency on rejected claim 1. 
Claims 12, 15, 18, 19, 22, and 24 recite “said heating element.” There is insufficient antecedent basis. It is unclear if the heating element is one or in addition to the “one -piece or unitary heating element.” The Examiner interprets the limitation to be –said one-piece or unitary heating element--.
Claims 13-28 are rejected due to their dependency on rejected claim 12. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,485,695 in view of Furuya (JP2006198249A_Translation) and  Hirosawa (WO 9909920A1_Translation)

Claim 1 recites the same limitations of claim 1 of patent '695 except a one-piece or unitary heating element. 
However, Furaya teaches a device within the same field of invention (eye heater) an eyelid heater comprising a one-piece or unitary heating element having first and second heat producing areas (layer 12b includes heaters 20 corresponding to each eye Figs 1-2 ) configured to apply heat to both eyes in response to an application of voltage. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a heating element that is a one-piece of unitary heating element so it can simultaneously be pressed against the meibomian glands of both eyes. Since stimulation can be given, treatment can be performed efficiently (Furaya, page 2)
Claim 1 recites the same limitations of claim 1 of patent '695 except a left eyelid chassis portion, an intermediate chassis portion, and  a right eyelid chassis portion, wherein said intermediate chassis portion connects said left eyelid chassis portion and said right eyelid chassis portion, wherein each of said left eyelid chassis portion and said right eyelid chassis portion is adjustable with respect to said intermediate chassis portion in a direction from the user’s nose toward the user’s left and right eyes, respectively.
However, Hirosawa teaches a device within the same field of invention (eyelid heater) comprising a frame (cover 2 of glasses 1)  including  a left eyelid chassis portion and right eyelid chassis portion adjustable with respect to the intermediate chassis portion (left and right lens portions of cover 2 adjust with respect to  adjustment belt 8, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed left eyelid chassis portion, right eyelid chassis portion, intermediate chassis portion wherein the left and right eyelid chassis portions are adjustable with respect to the intermediate chassis portion since Hirosawa provides by adjusting the attachment position of the adjustment belt 8 according to the shape of the nose, it is possible to optimize the close contact state between the cover 2 and the skin around the eyes (Hirosawa, page 2).
Claims 2-11 are rejected due to their dependency on rejected claim 1. 
Claims 12-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. 10,485,695 in view of Furuya (JP 2006198249A_Translation) and Hirosawa (WO 9909920A1_Translation). 
Claim 12 recites the same limitations of claim 30 of patent '695 except a one-piece or unitary heating element. 
However, Furuya teaches a device within the same field of invention (eye heater) an eyelid heater comprising a one-piece or unitary heating element having first and second heat producing areas (layer 12b includes heaters 20 corresponding to each eye Figs 1-2 ) configured to apply heat to both eyes in response to an application of voltage. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a heating element that is a one-piece of unitary heating element so it can simultaneously be pressed against the meibomian glands of both eyes. Since stimulation can be given, treatment can be performed efficiently (Furaya, page 2)
Claim 12 recites the same limitations of claim 30 of patent '695 except a left eyelid chassis portion, an intermediate chassis portion, and  a right eyelid chassis portion, wherein said intermediate chassis portion connects said left eyelid chassis portion and said right eyelid chassis portion, wherein each of said left eyelid chassis portion and said right eyelid chassis portion is adjustable with respect to said intermediate chassis portion in a direction from the user’s nose toward the user’s left and right eyes, respectively.
However, Hirosawa teaches a device within the same field of invention (eyelid heater) comprising a frame (cover 2 of glasses 1)  including  a left eyelid chassis portion and right eyelid chassis portion adjustable with respect to the intermediate chassis portion (left and right lens portions of cover 2 adjust with respect to  adjustment belt 8, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed left eyelid chassis portion, right eyelid chassis portion, intermediate chassis portion wherein the left and right eyelid chassis portions are adjustable with respect to the intermediate chassis portion since Hirosawa provides by adjusting the attachment position of the adjustment belt 8 according to the shape of the nose, it is possible to optimize the close contact state between the cover 2 and the skin around the eyes (Hirosawa, page 2).
Claims 13-28 are rejected due to their dependency on rejected claim 12. 

Response to Arguments
Applicant’s remarks in the response filed on 8/19/2022 have been fully considered by the Examiner and were persuasive. The Examiner withdraws the previously field rejection of the claims under 35 U.S.C 103(a). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakamura (WO 2014119025A1) teaches an eyelid heater comprising a first and second heat producing areas  configured to apply heat to both eyes in response to an application of voltage (Fig 5). Nakamura does not teach a one-piece unitary heating element. Nakamura does not teach a comprising left and right temple attachment portions having a respective back portion extending downward and inward and left eyelid chassis portion and right eyelid chassis portion is adjustable with respect to the intermediate chassis portion.
Hasegawa (US 2003/0056281) taches an eyelid heater comprising a one-piece unitary heating element having first and second heat producing areas (21, Fig. 5) . However, Hasegawa does not teach figured to apply heat to both eyes in response to an application of voltage. Hasegawa provides for a frame (mask member 11) but does not teach left and right temple attachment portions having a respective back portion extending downward and inward and left eyelid chassis portion and right eyelid chassis portion adjustable with respect to the intermediate chassis portion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.E/Examiner, Art Unit 3794     

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794